                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS L. RUTLEDGE,                                Case No. 18-cv-05530-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING DEFENDANT’S
                                                 v.                                         MOTION FOR EXTENSION OF TIME
                                   9

                                  10     P. LAM,                                            Re: Dkt. No. 20
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, defendant’s motion for an extension of time to file a dispositive

                                  14   motion is hereby GRANTED. The deadline for defendant to file a dispositive motion is

                                  15   CONTINUED to June 18, 2019. Plaintiff shall file any opposition to defendant’s motion within

                                  16   twenty-eight (28) days of the date the motion is filed. Defendant shall file a reply within

                                  17   fourteen (14) days of the date the opposition is filed.

                                  18          This order terminates Docket No. 20.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 3/1/2019

                                  21

                                  22
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
